Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. On page 9 of the arguments Applicant argues mere semantics regarding pre-loaded vs pretraining and simply states that the provided rationale is incorrect. Evidenced in the arguments and office action, Examiner maintains this rationale. Significant amendment to the independent claims is needed.
Similarly on page semantics is argued such as “pre-ranking”, wherein any data can be pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants. Further amendment to the claim(s) is needed.
Regarding new claim 24, Phillips is overcome and new prior art is provided.

	
	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claims 1, 22, and 23, Phillips teaches
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: 
receive a natural language speech input; (input of speech, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determine, based on the speech input, a plurality of candidate intents; (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114	0105 0059 0100 0082 0095 0066 fig. 7b, 7c, 2a, 14-16)
obtain contextual data associated with the user device; (contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114	0105 0059 0100 0082 0095 0066 fig. 7b, 7c, 2a, 14-16)
rank, based on the contextual data, the plurality of candidate intents using a machine learning model, wherein the machine learning model is pre-trained at least partially on the user device; (learning models expressly based on usage history for instance, and preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16… pre-trained/pre-loaded as well as pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants. Assuming a first iteration by a user, prior to the next iteration this is in fact pre-training)

determine a user intent based on the ranked candidate intents; and (best candidates and intent thereof, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
perform a task corresponding to the determined user intent.  (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. “search” vs utterance of “directions” or “navigate”… commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate embodiments of Phillips related to requests and commands analogous to tasks such a system performs various context based intents e.g. ending a message via SMS or searching for a Name and similarly finding directions to a Name above claim limitations as taught by Phillips to allow for usage based learning and thereby reduced processing time in the future.


Re claim 2, Phillips teaches
2. The non-transitory computer-readable storage medium of claim 1, wherein the natural language speech input includes a user request to perform a task.  (commands, requests candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, , preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 3, Phillips teaches
3. The non-transitory computer-readable storage medium of claim 1, wherein determining, based on the natural language speech input, the plurality of candidate intents further comprises: determining a plurality of candidate text representations of the natural language speech input; and (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining the plurality of candidate intents based on the plurality of candidate text representations using natural language processing.  (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 4, Phillips teaches
4. The non-transitory computer-readable storage medium of claim 1, wherein the contextual data associated with the user device represent one or more of device statuses and usage statuses of the user device.  (usage history expressly, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 5, Phillips teaches
5. The non-transitory computer-readable storage medium of claim 1, wherein obtaining the contextual data comprises: collecting, using one or more of sensors, applications, and communication interfaces, contextual data from one or more data sources.  (mics, applications, and hardware expressly, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 7, Phillips teaches
7. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is at least partially trained on the user device based on historical data obtained from the user device.  (preloading models that are trained , candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 8, Phillips teaches
8. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is at least partially trained on an electronic device based on training data representing previous responses provided by a plurality of users.   (any user of the device can comprise more than one user, preloading models that are trained , candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 11, Phillips teaches
11. The non-transitory computer-readable storage medium of claim 1, wherein ranking the plurality of candidate intents comprises: 
determining, using the machine learning model, a plurality of confidence scores corresponding to the plurality of candidate intents; (scores, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
and ranking the plurality of candidate intents based on the plurality of confidence scores.  (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 12, Phillips teaches
12. The non-transitory computer-readable storage medium of claim 11, wherein determining, using the machine learning model, the plurality of confidence scores comprises: providing a representation of at least one candidate intent of the plurality of candidate intents and a representation of the contextual data to the machine learning model;  11304773482Attorney Docket No.: P42480US1/77870000331101 (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, using the machine learning model, a probability associated with the at least one candidate intent of the plurality of candidate intents; and (probability/score, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, based on the probability associated with the at least one candidate intent of the plurality of candidate intents, a confidence score for the at least one candidate intent of the plurality of candidate intents.  (intent from scores and context, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 13, Phillips teaches
13. The non-transitory computer-readable storage medium of claim 12, wherein at least two of the plurality of candidate intents are associated with two different domains, and wherein ranking the plurality of candidate intents comprises: adjusting, based on the plurality of confidence scores, a pre-ranked order of the at least two of the plurality of candidate intents that are associated with two different domains.  (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. “search” vs utterance of “directions” or “navigate”… candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16 … pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants.)

Re claim 14, Phillips teaches
14. The non-transitory computer-readable storage medium of claim 12, wherein at least two of the plurality of candidate intents are associated with a same domain, and wherein ranking the plurality of intents comprises: adjusting, based on the plurality of confidence scores, a pre-ranked order of the at least two of the plurality of candidate intents that are associated with the same domain.  (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. Burger King and Burger Kingz for disambiguation… candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16 … pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants.)

Re claim 15, Phillips teaches
15. The non-transitory computer-readable storage medium of claim 1, wherein determining the user intent based on the ranked candidate intents comprises: selecting a candidate intent that is associated with a highest confidence score.  (best score closest match, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 16, Phillips teaches
16. The non-transitory computer-readable storage medium of claim 1, wherein determining the user intent based on the ranked candidate intents comprises: determining whether two or more ranked candidate intents have the same or substantially similar confidence scores; (disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
in accordance with a determination that two or more ranked candidate intents have the same or substantially similar confidence scores, outputting a query including representations of at least one of the two or more ranked candidate intents; (system prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
receiving a user response to the query; and  11304773483Attorney Docket No.: P42480US1/77870000331101 (user selects based on system that prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, based on the user response to the query, the user intent from the two or more ranked candidate intents that have the same or substantially similar confidence scores.  (user selects which determines intent i.e. result in context based on system that prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 17, Phillips teaches
17. The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: prior to obtaining the contextual data associated with the user device, pre-rank the plurality of candidate intents.  (based on local or remote matches, time, and general ability to recognize prior to context considered, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 18, Phillips teaches
18. The non-transitory computer-readable storage medium of claim 17, wherein pre-ranking the plurality of candidate intents comprises: determining a plurality of automatic speech recognition confidence scores associated with the natural language speech input; (recognition itself probabilities to match, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining a plurality of natural language processing confidence scores associated with the natural language speech input; and (confidence scores in context candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
ranking the plurality of candidate intents based on the plurality of automatic speech recognition confidence scores and the plurality of natural language understanding confidence scores.  (can system probabilistically recognize + confidence score to output results for candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 19, Phillips teaches
19. The non-transitory computer-readable storage medium of claim 17, wherein pre-ranking the plurality of candidate intents comprises: ranking, based on the natural language speech input, the plurality of candidate intents using the machine learning model.  (models, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 21, Phillips teaches
21. The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to:  11304773484Attorney Docket No.: P42480US1/77870000331101 provide an output based on a result of performing the task. (results, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns).
Re claim 6, Phillips fails to teach
6. The non-transitory computer-readable storage medium of claim 5, wherein the one or more data sources include a data source associated with a second user device, wherein the second user device is communicatively coupled to the user device (Kalns 0018 0039 and fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Kalns to allow for improved usage of Phillips when communicating with another user having a system with the same capabilities or when a user has a profile and needs to authenticate as in Phillips using a remote server, such that group communication can be considered for combined intent if needed or per user model, thereby reducing errors and also providing security when authentication is used.


Re claim 20, Phillips fails to teach
20. The non-transitory computer-readable storage medium of claim 1, wherein the task is performed at a third user device, wherein the user device and the third user device are both accessible by a same user.   (Kalns 0018 0039 and fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Kalns to allow for improved usage of Phillips when communicating with another user having a system with the same capabilities or when a user has a profile and needs to authenticate as in Phillips using a remote server, such that group communication can be considered for combined intent if needed or per user model, thereby reducing errors and also providing security when authentication is used.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of BROMAND; Daniel	US 20190318722 A1 (hereinafter BROMAND).
Re claim 9, Phillips fails to teach
9. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model includes a plurality of decision trees combined to predict probabilities of candidate intents based on the contextual data.  (BROMAND 0039 0070)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by BROMAND to allow for the use of well-known learning model frame-works without deviating from the scope of the claims, wherein the use of such frame-works for enhanced probabilistic analysis which allows a system model to learn thereby improving Phillips to expressly include such a framework if not inherently present.


Re claim 10, Phillips fails to teach
10. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model includes one or more neural networks trained to predict probabilities of candidate intents based on the contextual data.  (BROMAND 0039 0070)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by BROMAND to allow for the use of well-known learning model frame-works without deviating from the scope of the claims, wherein the use of such frame-works for enhanced probabilistic analysis which allows a system model to learn thereby improving Phillips to expressly include such a framework if not inherently present.


1.	Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of US 20180025287 A1 Mathew; Binu K. et al. (hereinafter Mathew).
Re claim 24, Phillips fails to teach
24. (Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is pre-trained using personal data of a user stored on the user device. (Mathew data originating from a user device, preserving privacy while mining data used to train initial model then select subsequence if needed thereof as hybrid 0009 0030 0049 with fig. 3 and 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mathew to allow for a hybrid model using user private data as well as context data, wherein the learning model can keep or omit certain private data for enhanced privacy, such that the system can learn the user habits but anonymize a model into a hybrid model without effecting speech command and control operations.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CHANG; Andrew Liang Ping et al.	US 20160239848 A1
	Customer intent prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov